DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
A telephone call was made to the offices of Munck Wilson at 972-628-3600 on 19 Jan 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Election/Restriction
This application contains claims directed to the following patentably distinct species I. path of travel, II. facial recognition, and III. velocity determination.  The species are independent or distinct because different radar collection and processing apply to each species.  Details regarding CPC classification are listed below:
I. Claim 5, 12, and 18, drawn to a device that can “define a path of travel... based on target identification condition… to detect objects within a path of travel”, classified in G01S 13/93: “for anti-collision purposes”.
II. Claim(s) 6, 13, and 19, drawn to “identifying relevant signals to define a volume of space containing a user’s head… to authenticate a face within the volume of space.”   , classified in G06V 40/166: “using acquisition arrangements” and G06V 172: “Classification, e.g. identification”.
III. Claim(s) 7, 14, and 20 , drawn to a method of determining a filling level of a product in a tank suing a radar level gauge system by means of determining a measure indicative of a propagation direction of a first and second reflection signal and a known horizontal distance between the radar level gauge and a corner reflector, classified in G01S 7/4808: “evaluation distance, position or velocity data” and G01S 13/58: “velocity or trajectory determination systems; Sense-of-movement determination systems”.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the tree distinct groupings are patentably distinct and have a separate status in the art due to the recognized divergent subject matter, and (b) in view of their different classification, and (c) the three groupings of patentably distinct species would each require a different field of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a)  of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119. The examiner can normally be reached 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Donald HB Braswell/             Examiner, Art Unit 3648